DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Jeremy Albright on 9/1/2022.
The application has been amended as follows: 
Claim 4, line 17 has been amended as follows (bolded for emphasis):
proximal portion of the elongated tube when the deployable tine is in the collapsed state 

Claim 21, lines 2-3 have been amended as follows (bolded for emphasis):
plurality of deployable tines lies adjacent to the distal portion of the elongated tube when  in the collapsed state.

Claim 22, lines 4-5 have been amended as follows (bolded for emphasis):
extends laterally away from the distal portion of the elongated tube when  in the deployed state.

Claim 29, lines 9-10 have been amended as follows (bolded for emphasis):
elongated tube such that a distal end of each of the deployable tines is coupled to the distal portion of the elongated tube, a proximal end of each of the deployable tines is attached to a

Claim 29, line 14 has been amended as follows (bolded for emphasis):
outside the sidewall of the distal portion, the deploying is such that a portion of each
Claim 36, line 4 has been amended as follows (bolded for emphasis):
extends laterally away from the distal portion of the elongated tube when  in

Claim 40, line 3 has been amended as follows (bolded for emphasis):
 in the collapsed state.

Claim 42, line 3 has been amended as follows (bolded for emphasis):
 in the collapsed state.

Claim 43, line 1 has been amended as follows (bolded for emphasis):
The intraluminal tube of claim 1, where each of the deployable tines has: 

Claim 43, line 3 has been amended as follows (bolded for emphasis):
a cross-section, taken perpendicularly to a length of the deployable tine, that has a convex portion

Claim 44, line 1 has been amended as follows (bolded for emphasis):
The intraluminal tube of claim 4, where each of the deployable tines has:

Claim 44, line 3 has been amended as follows (bolded for emphasis):
a cross-section, taken perpendicularly to a length of the deployable tine, that has a convex portion
Allowable Subject Matter
Claims 1-4, 11, 21-22, 29, 33-36, 38-40, and 42-44 are allowed.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the closest prior art of record is US Patent 3,108,595 A to Overment. In particular, Overment discloses an intraluminal tube provided with a flexible, elongated tube and a plurality of deployable tines. However, Overment fails to teach, disclose or render obvious "a flexible cable coupled to the plurality of deployable tines and configured to selectively deploy or collapse the plurality of deployable tines, at least a portion of the flexible cable movably disposed in the elongated tube" in addition to other limitations.
Regarding claim 4, the closest prior art of record is US Patent 3,108,595 A to Overment. In particular, Overment discloses an intraluminal tube provided with a flexible, elongated tube and a plurality of deployable tines. However, Overment fails to teach, disclose or render obvious "where the sidewall of the distal portion defines a plurality of longitudinal grooves, the plurality of openings being disposed in the plurality of longitudinal grooves, and the plurality of deployable tines are each disposed in a different one of the plurality of longitudinal grooves when the plurality of deployable tines are in the collapsed state" in addition to other limitations.
Regarding claim 29, the closest prior art of record is US Patent 9,597,108 B2 to Anh. In particular, Anh discloses a method for providing access to an internal cavity of a patient comprising: inserting a distal portion of a flexible, elongated tube having a sidewall defining a lumen into the internal cavity, the distal portion defining a plurality of openings that are: spaced longitudinally and/or circumferentially from one another along the distal portion; and in fluid communication with the lumen; deploying a plurality of deployable tines, the plurality of deployable tines coupled to the elongated tube such that a distal end of each of the tines is coupled to the distal portion of the elongated tube, a proximal end of each of the tines is attached to a sheath that surrounds at least a section of the distal portion of the elongated tube and is disposed closer to the distal portion of the elongated tube than to a proximal portion of the elongated tube, and the plurality of deployable tines are disposed outside the sidewall of the distal portion, the deploying such that a portion of each of the plurality of deployable tines extends laterally away from the elongated tube to prevent occlusion of the plurality of openings; and applying suction through the elongated tube. However, Anh fails to teach, disclose or render obvious "a proximal end of each of the tines is attached to a sheath that surrounds at least a section of the distal portion of the elongated tube" in addition to other limitations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HONG-VAN N TRINH whose telephone number is (571)272-8039.  The examiner can normally be reached on Monday-Friday 9:15-5:45 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571)272-3383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HONG-VAN N TRINH/Examiner, Art Unit 3783                                                                                                                                                                                                        /THEODORE J STIGELL/Primary Examiner, Art Unit 3783